

115 HR 6814 IH: Troubled Nuclear Power Plants Communities Assistance Act
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6814IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Ms. Kaptur (for herself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish and carry out a program to provide financial
			 assistance to units of local government impacted by the reduction in tax
			 revenue from nuclear power plants.
	
 1.Short titleThis Act may be cited as the Troubled Nuclear Power Plants Communities Assistance Act. 2.Assistance for communities with troubled nuclear power plants program (a)FindingsThe Congress finds the following:
 (1)The markets for electricity generation are rapidly evolving due to the very low cost of natural gas such that many nuclear power plants are no longer economically competitive.
 (2)Over the past 5 years, 18 nuclear power plants have permanently closed or have announced plans to close.
 (3)The impact of closure of a nuclear power plant on the local economy can be severe due to the loss of jobs and a reduced tax base.
 (4)Closure of a nuclear power plant typically means the loss of 400 to 700 highly paid workers. (5)A typical reactor has estimated wages for workers of $40 million annually.
 (6)Nuclear power plants are among the largest taxpayers in the jurisdictions in which they are sited, typically contributing tens of millions of dollars in local taxes.
 (7)When calculating the total tax impact (direct and secondary), the average nuclear power plant provides over $100 million in tax revenue each year to the local and State governments.
 (8)The closure of a nuclear power plant causes significant negative impacts to the GDPs of the affected States.
 (9)Stranded spent nuclear fuel prevents communities from redeveloping sites where nuclear power plants previously operated which further inhibits tax revenues.
				(b)Assistance for Communities with Troubled Nuclear Power Plants Program
 (1)EstablishmentThe Secretary of Energy shall establish and carry out a program to be known as the Assistance for Communities with Troubled Nuclear Power Plants Program (in this section referred to as the Program) to provide financial assistance to units of local government who have experienced a reduction in tax revenue from nuclear power plants.
 (2)Unit of local governmentIn this section, a unit of local government includes a county, city, town, village, school district, and special district.
 (3)EligibilityTo be eligible to receive financial assistance under this section, a unit of local government shall submit to the Secretary of Energy an application that includes documentation that—
 (A)the unit of local government has experienced, or is predicted to experience, during a calendar year beginning after December 31, 2014, and ending before January 1, 2025—
 (i)a reduction of not less than 20 percent in overall tax revenue received by such unit of local government for such year compared with the average of such tax revenue for the previous 5 years; and
 (ii)a reduction in tax revenue attributable to a nuclear power plant received by such unit of local government for such year, compared with the average of such tax revenue for the previous 5 years, that is not less than 20 percent of the average for such previous 5 years of the overall tax revenue received by such unit; and
 (B)spent nuclear fuel is stored at the site of such nuclear power plant. (4)Assistance (A)In generalSubject to amounts made available in advance in appropriations Acts, financial assistance provided under this section to a unit of local government shall be made with respect to each year of the 8-year period beginning on the first day of the calendar year described in paragraph (3)(A).
 (B)Amount of assistanceSubject to amounts made available in advance in appropriations Acts, financial assistance provided under this section to a unit of local government for a year of an 8-year period shall be equal to the lesser of $10,000,000 and—
 (i)in the case of the first year of the 8-year period, 80 percent of the loss described in paragraph (3)(A)(ii) with respect to such unit;
 (ii)in the case of the second year of the 8-year period, 70 percent of such loss; (iii)in the case of the third year of the 8-year period, 60 percent of such loss;
 (iv)in the case of the fourth year of the 8-year period, 50 percent of such loss; (v)in the case of the fifth year of the 8-year period, 40 percent of such loss;
 (vi)in the case of the sixth year of the 8-year period, 30 percent of such loss; (vii)in the case of the seventh year of the 8-year period, 20 percent of such loss; and
 (viii)in the case of the eighth year of the 8-year period, 10 percent of such loss. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $80,000,000 for each of fiscal years 2019 through 2031.
			